Citation Nr: 1207895	
Decision Date: 03/01/12    Archive Date: 03/16/12	

DOCKET NO.  04-41 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service-connected for a chronic acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total rating based on unemployability due to the severity of service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant, his spouse, and a friend


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from November 1980 to July 1992.  This included time in the Persian Gulf Theater of Operations during Operation Desert Storm/Desert Shield.  

This case was most recently before the Board of Veterans Appeals (Board) in November 2009 at which time it was remanded in pertinent part for further development.  The requested actions have been accomplished to the extent possible and the case has been returned to the Board for appellate review.  

As a result of the determination below with regard to the claim for service connection for PTSD, the issue of entitlement to a TDIU is being REMANDED to the RO by way of the Appeals Management Center (AMC) in Washington, DC.  


FINDING OF FACT

It is more likely than not that the Veteran has a chronic acquired psychiatric disability, namely PTSD, which is related to his experiences during his active service.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disability, namely PTSD, are met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  
REASONS AND BASES FOR FINDING AND CONCLUSION

In its decision, the Board is granting entitlement to service connection for a chronic acquired psychiatric disorder.  This constitutes a complete grant of the claim with regard to this issue.  Accordingly, no discussion with regard to VA's duties to notify and assist a Veteran in developing a claim for VA benefits is necessary at this time.  

Pertinent Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disability first diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease process was incurred in service.  38 C.F.R. § 3.303(d).  

In general, in order to establish service connection for a claimed disability, the following must be shown:  (1) the existence of a present disability; (2) inservice incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and a disease or injury incurred in or aggravated by active service.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); See also Holton v. Shinseki, 557 F. 3d 1362 (Fed. Cir. 2009).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with the provisions of 38 C.F.R. § 4.125(a) and the criteria of the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition, (DSM-IV); a link, established by medical evidence, between the Veteran's current symptoms and any inservice stressor; and credible supporting evidence that the claimed inservice stressor occurred.  38 C.F.R. § 3.304(f).  

On July 13, 2010, VA amended its regulations for service connection for PTSD, by changing, in certain circumstances, the evidentiary standard for establishing a required inservice stressor.  The primary impact of the amendment to 38 C.F.R. § 3.304(f) is the elimination of the requirement of corroborating evidence of a claimed inservice stressor if it is related to the Veteran's "fear of hostile military or terroristic activity."  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f) (3) and (f) (4) as paragraphs (f) (4) and (f) (5) respectively, and by adding a new paragraph (f) (3) that reads as follows:  

If a stressor claimed by a Veteran is related to his fear of hostile military or terroristic activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimant's stressor is consistent with the places, times, and circumstances of events in service, the Veteran's lay testimony alone may establish the occurrence of the claimed inservice stressor.  For purposes of this paragraph, "fear of hostile military or terroristic activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran, such as from an improvised explosive device; a vehicle having embedded explosive devices; incoming artillery, rocket or mortar fire; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psychophysiological state or fear, helplessness, or horror.  38 C.F.R. § 3.304(f) (3) (2011).  


Factual Background and Analysis

The Board has reviewed all the evidence in the claims folder, with an emphasis on the evidence relative to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail each and every piece of evidence of record.  Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000).  (Noting that VA must review the entire record, but does not have to discuss each and every piece of evidence).  Here, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, on the claim.  

A review of the service treatment records is without reference to complaints or findings indicative of the presence of a chronic acquired psychiatric disorder.  The gist of the Veteran's contentions is that he has developed PTSD as a direct result of his experiences while serving in the Persian Gulf Theater of Operations in 1991.  The Veteran has given a consistent history of having been assigned as a crane operator who dug graves and helped bury bodies in them.  The Veteran has also stated that he saw tanks firing while stationed near Kuwait City.  He claims he was subjected to alerts for both scud missiles and patriot missiles and he recalls one scud missile landed close to him on one occasion.  

The post service evidence pertaining to the Veteran's psychiatric status dates from the late 1990's.  The Veteran was seen in a VA mental health outpatient clinic in June 1999.  He stated that he left the Army in 1992 after spending a year in Saudi Arabia.  He regretted his decision to leave the military.  He stated that sleep difficulties started after leaving service.  He was given an assessment of depression with lethargy, anhedonia, sleep/appetite disturbance, an inability to keep jobs, and difficulty adjusting to civilian life.  

He was seen again in the mental health clinic in August 1999 and stated he was thinking of talking to a Reserve recruiter to see if he could reenter the military.  Following evaluation he was given an assessment of depression and probable PTSD.  

Additional evidence includes the report of a psychological evaluation accorded the Veteran by VA in December 2002.  The claims file was available to the examiner for review.  It was noted there was no record of any psychiatric hospitalization in the Veteran's history.  The Veteran stated that he originally sought treatment for psychological problems in 1992 immediately after discharge from service.  He stated he also saw two physicians, but reported he felt improved and did not need any further treatment.  He added he then joined the Reserves and felt if he had any problems they would "take care of him."  However, in recent years his health began to decline and shortly after he began having heart difficulties, he began to experience flashbacks and other symptoms associated with PTSD.  He was currently seeing a Dr. M. and was taking psychotropic medication.  A detailed history was recorded, including the Veteran's reports of being subjected to alerts involving the scud missiles and patriot missiles while stationed in and near Kuwait City.  The Veteran acknowledged not seeing any "significant acts of horror on his own soldiers," but stated that he saw "multitude of death enemy bodies."  He claimed he was "asked to run a bulldozer where they bulldozed large quantities of dead enemy bodies into mass graves."  Following service, it was stated the Veteran was not exposed to any significant traumatic events.  The Veteran indicated that ever since his return from Saudi Arabia, he and his wife had experienced significant marital difficulties.  The Veteran had a history of assaultiveness, but was never that way until after the Gulf War.  Following evaluation the examiner stated the Veteran qualified for a diagnosis of PTSD.  Notation was made of symptoms that included increased arousal, irritability, anger, difficulty concentrating, hypervigilance, exaggerated startle response, persistent avoidance of stimuli.  The examiner indicated that the Veteran's response to the events he experienced in service "involved intense fear, helplessness, and horror."  The Axis I diagnosis was PTSD.  

The Veteran has carried a principal psychiatric diagnosis of PTSD since that time.  The record includes a September 2005 statement from a VA psychiatrist, Dr. M., who stated the Veteran had been seen at the VA Medical Center in Altoona, Pennsylvania, since June 1999 for symptoms that included anger, irritability, and difficulty with concentration.  Notation was also made of dreams of nightmares.  The diagnosis was chronic PTSD with depression.  

In an effort to help corroborate the Veteran's claimed stressful incidents, the U.S. Joint Services Records Research Center (JSRRSC) was contacted and asked to verify the operational locations of the Veteran's units in early 1991, and determine, if possible, whether any of the units participated in the removal, transportation, disposal, and burying of enemy dead along the way between Kuwait City and Iraq.  Received in March 2001 was a response from the JSRRSC indicating that a research of available historical records from Operation Desert Shield/Desert Storm was made, but the facility was unable to locate records documenting the Veteran's claimed stressor.  

One record researched was a Desert Storm Combat Report submitted by the 24th Transportation Battalion dated April 14, 1991.  The record reflected the 551st Transportation Company sent two platoons and a small maintenance section to Kuwait at the end of the ground war where they ran the Arrival Departure Airfield Control Group at Kuwait International Airport.  The primary mission was the movement of humanitarian aid and to provide support for materials handling equipment and personnel support for various airport operations.  The group returned to the Port of Dammam at the end of March 1991.  The JSRRSC was not able to locate any other unit records documenting other units from the 24th Transportation Battalion being involved in that operation.  It was stated that all available records had been researched concerning the reported stressor.  

More recently, the Veteran was accorded a psychological evaluation by VA in September 2010.  The claims file was available to the examiner for review.  The examiner indicated the Veteran continued to exhibit numerous symptoms associated with PTSD and, following a detailed examination, an Axis I diagnosis was made of chronic PTSD.  

Based on the foregoing, and with full consideration of the doctrine of giving the benefit of the doubt to the Veteran, the Board finds that a grant of service connection is warranted for a chronic acquired psychiatric disorder, namely PTSD.  The Board sees no reason to question the Veteran's credibility as to the difficulties he experienced while serving the Persian Gulf Theater of Operations in 1991.  His accounts of the various incidents to which he was exposed while serving in the Persian Gulf have been consistent.  The Board is concerned that there has been an inability to corroborate the Veteran's recollections of digging graves for the burial of many individuals, but the Veteran has also reported other problems including fear from witnessing the scud missiles and the patriot missiles while serving in Kuwait.  VA healthcare providers, including a VA psychologist in 2010 who also saw the Veteran back in 2002 and reviewed the entire claims file, have given the Veteran a diagnosis of PTSD and this examiner and others have related the PTSD to recurrent and intrusive stressful recollections and nightmares related to various incidents the Veteran has reported experiencing while serving in the Persian Gulf.  While it would be helpful to have more specific information with regard to the activities of the Veteran's unit in 1991, the record shows the Veteran participated in Operation Desert Storm/Desert Shield and observed scud missiles and patriot missiles.  A number of VA healthcare professionals knowledgeable in psychiatry have reported a symptom picture consistent with PTSD.  Accordingly, service connection for a chronic acquired psychiatric disorder, namely PTSD, is in order.  


ORDER

Service connection for a chronic acquired psychiatric disability, namely PTSD, is granted.  


REMAND

In light of the Board's allowance of the claim for service connection for PTSD, additional development is warranted on the related claim of entitlement to TDIU.  

1.  The Veteran should complete an updated application for increased compensation based on individual unemployability (VA Form 21-8940) and indicate any attempts he has made to obtain employment in the past several years and the results thereof.  

2.  If any further development of the evidence is needed based on any submissions of information or evidence by the Veteran in response to information provided on the VA Form 21-8940, the RO/AMC should take further action.  

3.  Thereafter, the RO/AMC should adjudicate the claim for TDIU.  If the Veteran's claim is not granted, he and his representative should be given a supplemental statement of the case and afforded a reasonable opportunity to respond thereto.  Thereafter, the appeal should be returned to the Board for appellate review, if in order.  The Board intimates no opinion as to the outcome of this claim by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


	                     ______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


